       Case 2:18-cv-01115-RSL Document 179-6 Filed 04/16/19 Page 1 of 230




CWASHAR0000746
       Case 2:18-cv-01115-RSL Document 179-6 Filed 04/16/19 Page 2 of 230




CWASHAR0000747
       Case 2:18-cv-01115-RSL Document 179-6 Filed 04/16/19 Page 3 of 230




CWASHAR0000748
       Case 2:18-cv-01115-RSL Document 179-6 Filed 04/16/19 Page 4 of 230




CWASHAR0000749
       Case 2:18-cv-01115-RSL Document 179-6 Filed 04/16/19 Page 5 of 230




CWASHAR0000750
       Case 2:18-cv-01115-RSL Document 179-6 Filed 04/16/19 Page 6 of 230




CWASHAR0000751
       Case 2:18-cv-01115-RSL Document 179-6 Filed 04/16/19 Page 7 of 230




CWASHAR0000752
       Case 2:18-cv-01115-RSL Document 179-6 Filed 04/16/19 Page 8 of 230




CWASHAR0000753
       Case 2:18-cv-01115-RSL Document 179-6 Filed 04/16/19 Page 9 of 230




CWASHAR0000754
      Case 2:18-cv-01115-RSL Document 179-6 Filed 04/16/19 Page 10 of 230




CWASHAR0000755
      Case 2:18-cv-01115-RSL Document 179-6 Filed 04/16/19 Page 11 of 230




CWASHAR0000756
      Case 2:18-cv-01115-RSL Document 179-6 Filed 04/16/19 Page 12 of 230




CWASHAR0000757
      Case 2:18-cv-01115-RSL Document 179-6 Filed 04/16/19 Page 13 of 230




CWASHAR0000758
      Case 2:18-cv-01115-RSL Document 179-6 Filed 04/16/19 Page 14 of 230




CWASHAR0000759
      Case 2:18-cv-01115-RSL Document 179-6 Filed 04/16/19 Page 15 of 230




CWASHAR0000760
      Case 2:18-cv-01115-RSL Document 179-6 Filed 04/16/19 Page 16 of 230




CWASHAR0000761
      Case 2:18-cv-01115-RSL Document 179-6 Filed 04/16/19 Page 17 of 230




CWASHAR0000762
      Case 2:18-cv-01115-RSL Document 179-6 Filed 04/16/19 Page 18 of 230




CWASHAR0000763
      Case 2:18-cv-01115-RSL Document 179-6 Filed 04/16/19 Page 19 of 230




CWASHAR0000764
      Case 2:18-cv-01115-RSL Document 179-6 Filed 04/16/19 Page 20 of 230




CWASHAR0000765
      Case 2:18-cv-01115-RSL Document 179-6 Filed 04/16/19 Page 21 of 230




CWASHAR0000766
      Case 2:18-cv-01115-RSL Document 179-6 Filed 04/16/19 Page 22 of 230




CWASHAR0000767
      Case 2:18-cv-01115-RSL Document 179-6 Filed 04/16/19 Page 23 of 230




CWASHAR0000768
      Case 2:18-cv-01115-RSL Document 179-6 Filed 04/16/19 Page 24 of 230




CWASHAR0000769
      Case 2:18-cv-01115-RSL Document 179-6 Filed 04/16/19 Page 25 of 230




CWASHAR0000770
      Case 2:18-cv-01115-RSL Document 179-6 Filed 04/16/19 Page 26 of 230




CWASHAR0000771
      Case 2:18-cv-01115-RSL Document 179-6 Filed 04/16/19 Page 27 of 230




CWASHAR0000772
      Case 2:18-cv-01115-RSL Document 179-6 Filed 04/16/19 Page 28 of 230




CWASHAR0000773
      Case 2:18-cv-01115-RSL Document 179-6 Filed 04/16/19 Page 29 of 230




CWASHAR0000774
      Case 2:18-cv-01115-RSL Document 179-6 Filed 04/16/19 Page 30 of 230




CWASHAR0000775
      Case 2:18-cv-01115-RSL Document 179-6 Filed 04/16/19 Page 31 of 230




CWASHAR0000776
      Case 2:18-cv-01115-RSL Document 179-6 Filed 04/16/19 Page 32 of 230




CWASHAR0000777
      Case 2:18-cv-01115-RSL Document 179-6 Filed 04/16/19 Page 33 of 230




CWASHAR0000778
      Case 2:18-cv-01115-RSL Document 179-6 Filed 04/16/19 Page 34 of 230




CWASHAR0000779
      Case 2:18-cv-01115-RSL Document 179-6 Filed 04/16/19 Page 35 of 230




CWASHAR0000780
      Case 2:18-cv-01115-RSL Document 179-6 Filed 04/16/19 Page 36 of 230




CWASHAR0000781
      Case 2:18-cv-01115-RSL Document 179-6 Filed 04/16/19 Page 37 of 230




CWASHAR0000782
      Case 2:18-cv-01115-RSL Document 179-6 Filed 04/16/19 Page 38 of 230




CWASHAR0000783
      Case 2:18-cv-01115-RSL Document 179-6 Filed 04/16/19 Page 39 of 230




CWASHAR0000784
      Case 2:18-cv-01115-RSL Document 179-6 Filed 04/16/19 Page 40 of 230




CWASHAR0000785
      Case 2:18-cv-01115-RSL Document 179-6 Filed 04/16/19 Page 41 of 230




CWASHAR0000786
      Case 2:18-cv-01115-RSL Document 179-6 Filed 04/16/19 Page 42 of 230




CWASHAR0000787
      Case 2:18-cv-01115-RSL Document 179-6 Filed 04/16/19 Page 43 of 230




CWASHAR0000788
      Case 2:18-cv-01115-RSL Document 179-6 Filed 04/16/19 Page 44 of 230




CWASHAR0000789
      Case 2:18-cv-01115-RSL Document 179-6 Filed 04/16/19 Page 45 of 230




CWASHAR0000790
      Case 2:18-cv-01115-RSL Document 179-6 Filed 04/16/19 Page 46 of 230




CWASHAR0000791
      Case 2:18-cv-01115-RSL Document 179-6 Filed 04/16/19 Page 47 of 230




CWASHAR0000792
      Case 2:18-cv-01115-RSL Document 179-6 Filed 04/16/19 Page 48 of 230




CWASHAR0000793
      Case 2:18-cv-01115-RSL Document 179-6 Filed 04/16/19 Page 49 of 230




CWASHAR0000794
      Case 2:18-cv-01115-RSL Document 179-6 Filed 04/16/19 Page 50 of 230




CWASHAR0000795
      Case 2:18-cv-01115-RSL Document 179-6 Filed 04/16/19 Page 51 of 230




CWASHAR0000796
      Case 2:18-cv-01115-RSL Document 179-6 Filed 04/16/19 Page 52 of 230




CWASHAR0000797
      Case 2:18-cv-01115-RSL Document 179-6 Filed 04/16/19 Page 53 of 230




CWASHAR0000798
      Case 2:18-cv-01115-RSL Document 179-6 Filed 04/16/19 Page 54 of 230




CWASHAR0000799
      Case 2:18-cv-01115-RSL Document 179-6 Filed 04/16/19 Page 55 of 230




CWASHAR0000800
      Case 2:18-cv-01115-RSL Document 179-6 Filed 04/16/19 Page 56 of 230




CWASHAR0000801
      Case 2:18-cv-01115-RSL Document 179-6 Filed 04/16/19 Page 57 of 230




CWASHAR0000802
      Case 2:18-cv-01115-RSL Document 179-6 Filed 04/16/19 Page 58 of 230




CWASHAR0000803
      Case 2:18-cv-01115-RSL Document 179-6 Filed 04/16/19 Page 59 of 230




CWASHAR0000804
      Case 2:18-cv-01115-RSL Document 179-6 Filed 04/16/19 Page 60 of 230




CWASHAR0000805
      Case 2:18-cv-01115-RSL Document 179-6 Filed 04/16/19 Page 61 of 230




CWASHAR0000806
      Case 2:18-cv-01115-RSL Document 179-6 Filed 04/16/19 Page 62 of 230




CWASHAR0000807
      Case 2:18-cv-01115-RSL Document 179-6 Filed 04/16/19 Page 63 of 230




CWASHAR0000808
      Case 2:18-cv-01115-RSL Document 179-6 Filed 04/16/19 Page 64 of 230




CWASHAR0000809
      Case 2:18-cv-01115-RSL Document 179-6 Filed 04/16/19 Page 65 of 230




CWASHAR0000810
      Case 2:18-cv-01115-RSL Document 179-6 Filed 04/16/19 Page 66 of 230




CWASHAR0000811
      Case 2:18-cv-01115-RSL Document 179-6 Filed 04/16/19 Page 67 of 230




CWASHAR0000812
      Case 2:18-cv-01115-RSL Document 179-6 Filed 04/16/19 Page 68 of 230




CWASHAR0000813
      Case 2:18-cv-01115-RSL Document 179-6 Filed 04/16/19 Page 69 of 230




CWASHAR0000814
      Case 2:18-cv-01115-RSL Document 179-6 Filed 04/16/19 Page 70 of 230




CWASHAR0000815
      Case 2:18-cv-01115-RSL Document 179-6 Filed 04/16/19 Page 71 of 230




CWASHAR0000816
      Case 2:18-cv-01115-RSL Document 179-6 Filed 04/16/19 Page 72 of 230




CWASHAR0000817
      Case 2:18-cv-01115-RSL Document 179-6 Filed 04/16/19 Page 73 of 230




CWASHAR0000818
      Case 2:18-cv-01115-RSL Document 179-6 Filed 04/16/19 Page 74 of 230




CWASHAR0000819
      Case 2:18-cv-01115-RSL Document 179-6 Filed 04/16/19 Page 75 of 230




CWASHAR0000820
      Case 2:18-cv-01115-RSL Document 179-6 Filed 04/16/19 Page 76 of 230




CWASHAR0000821
      Case 2:18-cv-01115-RSL Document 179-6 Filed 04/16/19 Page 77 of 230




CWASHAR0000822
      Case 2:18-cv-01115-RSL Document 179-6 Filed 04/16/19 Page 78 of 230




CWASHAR0000823
      Case 2:18-cv-01115-RSL Document 179-6 Filed 04/16/19 Page 79 of 230




CWASHAR0000824
      Case 2:18-cv-01115-RSL Document 179-6 Filed 04/16/19 Page 80 of 230




CWASHAR0000825
      Case 2:18-cv-01115-RSL Document 179-6 Filed 04/16/19 Page 81 of 230




CWASHAR0000826
      Case 2:18-cv-01115-RSL Document 179-6 Filed 04/16/19 Page 82 of 230




CWASHAR0000827
      Case 2:18-cv-01115-RSL Document 179-6 Filed 04/16/19 Page 83 of 230




CWASHAR0000828
      Case 2:18-cv-01115-RSL Document 179-6 Filed 04/16/19 Page 84 of 230




CWASHAR0000829
      Case 2:18-cv-01115-RSL Document 179-6 Filed 04/16/19 Page 85 of 230




CWASHAR0000830
      Case 2:18-cv-01115-RSL Document 179-6 Filed 04/16/19 Page 86 of 230




CWASHAR0000831
      Case 2:18-cv-01115-RSL Document 179-6 Filed 04/16/19 Page 87 of 230




CWASHAR0000832
      Case 2:18-cv-01115-RSL Document 179-6 Filed 04/16/19 Page 88 of 230




CWASHAR0000833
      Case 2:18-cv-01115-RSL Document 179-6 Filed 04/16/19 Page 89 of 230




CWASHAR0000834
      Case 2:18-cv-01115-RSL Document 179-6 Filed 04/16/19 Page 90 of 230




CWASHAR0000835
      Case 2:18-cv-01115-RSL Document 179-6 Filed 04/16/19 Page 91 of 230




CWASHAR0000836
      Case 2:18-cv-01115-RSL Document 179-6 Filed 04/16/19 Page 92 of 230




CWASHAR0000837
      Case 2:18-cv-01115-RSL Document 179-6 Filed 04/16/19 Page 93 of 230




CWASHAR0000838
      Case 2:18-cv-01115-RSL Document 179-6 Filed 04/16/19 Page 94 of 230




CWASHAR0000839
      Case 2:18-cv-01115-RSL Document 179-6 Filed 04/16/19 Page 95 of 230




CWASHAR0000840
      Case 2:18-cv-01115-RSL Document 179-6 Filed 04/16/19 Page 96 of 230




CWASHAR0000841
      Case 2:18-cv-01115-RSL Document 179-6 Filed 04/16/19 Page 97 of 230




CWASHAR0000842
      Case 2:18-cv-01115-RSL Document 179-6 Filed 04/16/19 Page 98 of 230




CWASHAR0000843
      Case 2:18-cv-01115-RSL Document 179-6 Filed 04/16/19 Page 99 of 230




CWASHAR0000844
      Case 2:18-cv-01115-RSL Document 179-6 Filed 04/16/19 Page 100 of 230




CWASHAR0000845
      Case 2:18-cv-01115-RSL Document 179-6 Filed 04/16/19 Page 101 of 230




CWASHAR0000846
      Case 2:18-cv-01115-RSL Document 179-6 Filed 04/16/19 Page 102 of 230




CWASHAR0000847
      Case 2:18-cv-01115-RSL Document 179-6 Filed 04/16/19 Page 103 of 230




CWASHAR0000848
      Case 2:18-cv-01115-RSL Document 179-6 Filed 04/16/19 Page 104 of 230




CWASHAR0000849
      Case 2:18-cv-01115-RSL Document 179-6 Filed 04/16/19 Page 105 of 230




CWASHAR0000850
      Case 2:18-cv-01115-RSL Document 179-6 Filed 04/16/19 Page 106 of 230




CWASHAR0000851
      Case 2:18-cv-01115-RSL Document 179-6 Filed 04/16/19 Page 107 of 230




CWASHAR0000852
      Case 2:18-cv-01115-RSL Document 179-6 Filed 04/16/19 Page 108 of 230




CWASHAR0000853
      Case 2:18-cv-01115-RSL Document 179-6 Filed 04/16/19 Page 109 of 230




CWASHAR0000854
      Case 2:18-cv-01115-RSL Document 179-6 Filed 04/16/19 Page 110 of 230




CWASHAR0000855
      Case 2:18-cv-01115-RSL Document 179-6 Filed 04/16/19 Page 111 of 230




CWASHAR0000856
      Case 2:18-cv-01115-RSL Document 179-6 Filed 04/16/19 Page 112 of 230




CWASHAR0000857
      Case 2:18-cv-01115-RSL Document 179-6 Filed 04/16/19 Page 113 of 230




CWASHAR0000858
      Case 2:18-cv-01115-RSL Document 179-6 Filed 04/16/19 Page 114 of 230




CWASHAR0000859
      Case 2:18-cv-01115-RSL Document 179-6 Filed 04/16/19 Page 115 of 230




CWASHAR0000860
      Case 2:18-cv-01115-RSL Document 179-6 Filed 04/16/19 Page 116 of 230




CWASHAR0000861
      Case 2:18-cv-01115-RSL Document 179-6 Filed 04/16/19 Page 117 of 230




CWASHAR0000862
      Case 2:18-cv-01115-RSL Document 179-6 Filed 04/16/19 Page 118 of 230




CWASHAR0000863
      Case 2:18-cv-01115-RSL Document 179-6 Filed 04/16/19 Page 119 of 230




CWASHAR0000864
      Case 2:18-cv-01115-RSL Document 179-6 Filed 04/16/19 Page 120 of 230




CWASHAR0000865
      Case 2:18-cv-01115-RSL Document 179-6 Filed 04/16/19 Page 121 of 230




CWASHAR0000866
      Case 2:18-cv-01115-RSL Document 179-6 Filed 04/16/19 Page 122 of 230




CWASHAR0000867
      Case 2:18-cv-01115-RSL Document 179-6 Filed 04/16/19 Page 123 of 230




CWASHAR0000868
      Case 2:18-cv-01115-RSL Document 179-6 Filed 04/16/19 Page 124 of 230




CWASHAR0000869
      Case 2:18-cv-01115-RSL Document 179-6 Filed 04/16/19 Page 125 of 230




CWASHAR0000870
      Case 2:18-cv-01115-RSL Document 179-6 Filed 04/16/19 Page 126 of 230




CWASHAR0000871
      Case 2:18-cv-01115-RSL Document 179-6 Filed 04/16/19 Page 127 of 230




CWASHAR0000872
      Case 2:18-cv-01115-RSL Document 179-6 Filed 04/16/19 Page 128 of 230




CWASHAR0000873
      Case 2:18-cv-01115-RSL Document 179-6 Filed 04/16/19 Page 129 of 230




CWASHAR0000874
      Case 2:18-cv-01115-RSL Document 179-6 Filed 04/16/19 Page 130 of 230




CWASHAR0000875
      Case 2:18-cv-01115-RSL Document 179-6 Filed 04/16/19 Page 131 of 230




CWASHAR0000876
      Case 2:18-cv-01115-RSL Document 179-6 Filed 04/16/19 Page 132 of 230




CWASHAR0000877
      Case 2:18-cv-01115-RSL Document 179-6 Filed 04/16/19 Page 133 of 230




CWASHAR0000878
      Case 2:18-cv-01115-RSL Document 179-6 Filed 04/16/19 Page 134 of 230




CWASHAR0000879
      Case 2:18-cv-01115-RSL Document 179-6 Filed 04/16/19 Page 135 of 230




CWASHAR0000880
      Case 2:18-cv-01115-RSL Document 179-6 Filed 04/16/19 Page 136 of 230




CWASHAR0000881
      Case 2:18-cv-01115-RSL Document 179-6 Filed 04/16/19 Page 137 of 230




CWASHAR0000882
      Case 2:18-cv-01115-RSL Document 179-6 Filed 04/16/19 Page 138 of 230




CWASHAR0000883
      Case 2:18-cv-01115-RSL Document 179-6 Filed 04/16/19 Page 139 of 230




CWASHAR0000884
      Case 2:18-cv-01115-RSL Document 179-6 Filed 04/16/19 Page 140 of 230




CWASHAR0000885
      Case 2:18-cv-01115-RSL Document 179-6 Filed 04/16/19 Page 141 of 230




CWASHAR0000886
      Case 2:18-cv-01115-RSL Document 179-6 Filed 04/16/19 Page 142 of 230




CWASHAR0000887
      Case 2:18-cv-01115-RSL Document 179-6 Filed 04/16/19 Page 143 of 230




CWASHAR0000888
      Case 2:18-cv-01115-RSL Document 179-6 Filed 04/16/19 Page 144 of 230




CWASHAR0000889
      Case 2:18-cv-01115-RSL Document 179-6 Filed 04/16/19 Page 145 of 230




CWASHAR0000890
      Case 2:18-cv-01115-RSL Document 179-6 Filed 04/16/19 Page 146 of 230




CWASHAR0000891
      Case 2:18-cv-01115-RSL Document 179-6 Filed 04/16/19 Page 147 of 230




CWASHAR0000892
      Case 2:18-cv-01115-RSL Document 179-6 Filed 04/16/19 Page 148 of 230




CWASHAR0000893
      Case 2:18-cv-01115-RSL Document 179-6 Filed 04/16/19 Page 149 of 230




CWASHAR0000894
      Case 2:18-cv-01115-RSL Document 179-6 Filed 04/16/19 Page 150 of 230




CWASHAR0000895
      Case 2:18-cv-01115-RSL Document 179-6 Filed 04/16/19 Page 151 of 230




CWASHAR0000896
      Case 2:18-cv-01115-RSL Document 179-6 Filed 04/16/19 Page 152 of 230




CWASHAR0000897
      Case 2:18-cv-01115-RSL Document 179-6 Filed 04/16/19 Page 153 of 230




CWASHAR0000898
      Case 2:18-cv-01115-RSL Document 179-6 Filed 04/16/19 Page 154 of 230




CWASHAR0000899
      Case 2:18-cv-01115-RSL Document 179-6 Filed 04/16/19 Page 155 of 230




CWASHAR0000900
      Case 2:18-cv-01115-RSL Document 179-6 Filed 04/16/19 Page 156 of 230




CWASHAR0000901
      Case 2:18-cv-01115-RSL Document 179-6 Filed 04/16/19 Page 157 of 230




CWASHAR0000902
      Case 2:18-cv-01115-RSL Document 179-6 Filed 04/16/19 Page 158 of 230




CWASHAR0000903
      Case 2:18-cv-01115-RSL Document 179-6 Filed 04/16/19 Page 159 of 230




CWASHAR0000904
      Case 2:18-cv-01115-RSL Document 179-6 Filed 04/16/19 Page 160 of 230




CWASHAR0000905
      Case 2:18-cv-01115-RSL Document 179-6 Filed 04/16/19 Page 161 of 230




CWASHAR0000906
      Case 2:18-cv-01115-RSL Document 179-6 Filed 04/16/19 Page 162 of 230




CWASHAR0000907
      Case 2:18-cv-01115-RSL Document 179-6 Filed 04/16/19 Page 163 of 230




CWASHAR0000908
      Case 2:18-cv-01115-RSL Document 179-6 Filed 04/16/19 Page 164 of 230




CWASHAR0000909
      Case 2:18-cv-01115-RSL Document 179-6 Filed 04/16/19 Page 165 of 230




CWASHAR0000910
      Case 2:18-cv-01115-RSL Document 179-6 Filed 04/16/19 Page 166 of 230




CWASHAR0000911
      Case 2:18-cv-01115-RSL Document 179-6 Filed 04/16/19 Page 167 of 230




CWASHAR0000912
      Case 2:18-cv-01115-RSL Document 179-6 Filed 04/16/19 Page 168 of 230




CWASHAR0000913
      Case 2:18-cv-01115-RSL Document 179-6 Filed 04/16/19 Page 169 of 230




CWASHAR0000914
      Case 2:18-cv-01115-RSL Document 179-6 Filed 04/16/19 Page 170 of 230




CWASHAR0000915
      Case 2:18-cv-01115-RSL Document 179-6 Filed 04/16/19 Page 171 of 230




CWASHAR0000916
      Case 2:18-cv-01115-RSL Document 179-6 Filed 04/16/19 Page 172 of 230




CWASHAR0000917
      Case 2:18-cv-01115-RSL Document 179-6 Filed 04/16/19 Page 173 of 230




CWASHAR0000918
      Case 2:18-cv-01115-RSL Document 179-6 Filed 04/16/19 Page 174 of 230




CWASHAR0000919
      Case 2:18-cv-01115-RSL Document 179-6 Filed 04/16/19 Page 175 of 230




CWASHAR0000920
      Case 2:18-cv-01115-RSL Document 179-6 Filed 04/16/19 Page 176 of 230




CWASHAR0000921
      Case 2:18-cv-01115-RSL Document 179-6 Filed 04/16/19 Page 177 of 230




CWASHAR0000922
      Case 2:18-cv-01115-RSL Document 179-6 Filed 04/16/19 Page 178 of 230




CWASHAR0000923
      Case 2:18-cv-01115-RSL Document 179-6 Filed 04/16/19 Page 179 of 230




CWASHAR0000924
      Case 2:18-cv-01115-RSL Document 179-6 Filed 04/16/19 Page 180 of 230




CWASHAR0000925
      Case 2:18-cv-01115-RSL Document 179-6 Filed 04/16/19 Page 181 of 230




CWASHAR0000926
      Case 2:18-cv-01115-RSL Document 179-6 Filed 04/16/19 Page 182 of 230




CWASHAR0000927
      Case 2:18-cv-01115-RSL Document 179-6 Filed 04/16/19 Page 183 of 230




CWASHAR0000928
      Case 2:18-cv-01115-RSL Document 179-6 Filed 04/16/19 Page 184 of 230




CWASHAR0000929
      Case 2:18-cv-01115-RSL Document 179-6 Filed 04/16/19 Page 185 of 230




CWASHAR0000930
      Case 2:18-cv-01115-RSL Document 179-6 Filed 04/16/19 Page 186 of 230




CWASHAR0000931
      Case 2:18-cv-01115-RSL Document 179-6 Filed 04/16/19 Page 187 of 230




CWASHAR0000932
      Case 2:18-cv-01115-RSL Document 179-6 Filed 04/16/19 Page 188 of 230




CWASHAR0000933
      Case 2:18-cv-01115-RSL Document 179-6 Filed 04/16/19 Page 189 of 230




CWASHAR0000934
      Case 2:18-cv-01115-RSL Document 179-6 Filed 04/16/19 Page 190 of 230




CWASHAR0000935
      Case 2:18-cv-01115-RSL Document 179-6 Filed 04/16/19 Page 191 of 230




CWASHAR0000936
      Case 2:18-cv-01115-RSL Document 179-6 Filed 04/16/19 Page 192 of 230




CWASHAR0000937
      Case 2:18-cv-01115-RSL Document 179-6 Filed 04/16/19 Page 193 of 230




CWASHAR0000938
      Case 2:18-cv-01115-RSL Document 179-6 Filed 04/16/19 Page 194 of 230




CWASHAR0000939
      Case 2:18-cv-01115-RSL Document 179-6 Filed 04/16/19 Page 195 of 230




CWASHAR0000940
      Case 2:18-cv-01115-RSL Document 179-6 Filed 04/16/19 Page 196 of 230




CWASHAR0000941
      Case 2:18-cv-01115-RSL Document 179-6 Filed 04/16/19 Page 197 of 230




CWASHAR0000942
      Case 2:18-cv-01115-RSL Document 179-6 Filed 04/16/19 Page 198 of 230




CWASHAR0000943
      Case 2:18-cv-01115-RSL Document 179-6 Filed 04/16/19 Page 199 of 230




CWASHAR0000944
      Case 2:18-cv-01115-RSL Document 179-6 Filed 04/16/19 Page 200 of 230




CWASHAR0000945
      Case 2:18-cv-01115-RSL Document 179-6 Filed 04/16/19 Page 201 of 230




CWASHAR0000946
      Case 2:18-cv-01115-RSL Document 179-6 Filed 04/16/19 Page 202 of 230




CWASHAR0000947
      Case 2:18-cv-01115-RSL Document 179-6 Filed 04/16/19 Page 203 of 230




CWASHAR0000948
      Case 2:18-cv-01115-RSL Document 179-6 Filed 04/16/19 Page 204 of 230




CWASHAR0000949
      Case 2:18-cv-01115-RSL Document 179-6 Filed 04/16/19 Page 205 of 230




CWASHAR0000950
      Case 2:18-cv-01115-RSL Document 179-6 Filed 04/16/19 Page 206 of 230




CWASHAR0000951
      Case 2:18-cv-01115-RSL Document 179-6 Filed 04/16/19 Page 207 of 230




CWASHAR0000952
      Case 2:18-cv-01115-RSL Document 179-6 Filed 04/16/19 Page 208 of 230




CWASHAR0000953
      Case 2:18-cv-01115-RSL Document 179-6 Filed 04/16/19 Page 209 of 230




CWASHAR0000954
      Case 2:18-cv-01115-RSL Document 179-6 Filed 04/16/19 Page 210 of 230




CWASHAR0000955
      Case 2:18-cv-01115-RSL Document 179-6 Filed 04/16/19 Page 211 of 230




CWASHAR0000956
      Case 2:18-cv-01115-RSL Document 179-6 Filed 04/16/19 Page 212 of 230




CWASHAR0000957
      Case 2:18-cv-01115-RSL Document 179-6 Filed 04/16/19 Page 213 of 230




CWASHAR0000958
      Case 2:18-cv-01115-RSL Document 179-6 Filed 04/16/19 Page 214 of 230




CWASHAR0000959
      Case 2:18-cv-01115-RSL Document 179-6 Filed 04/16/19 Page 215 of 230




CWASHAR0000960
      Case 2:18-cv-01115-RSL Document 179-6 Filed 04/16/19 Page 216 of 230




CWASHAR0000961
      Case 2:18-cv-01115-RSL Document 179-6 Filed 04/16/19 Page 217 of 230




CWASHAR0000962
      Case 2:18-cv-01115-RSL Document 179-6 Filed 04/16/19 Page 218 of 230




CWASHAR0000963
      Case 2:18-cv-01115-RSL Document 179-6 Filed 04/16/19 Page 219 of 230




CWASHAR0000964
      Case 2:18-cv-01115-RSL Document 179-6 Filed 04/16/19 Page 220 of 230




CWASHAR0000965
      Case 2:18-cv-01115-RSL Document 179-6 Filed 04/16/19 Page 221 of 230




CWASHAR0000966
      Case 2:18-cv-01115-RSL Document 179-6 Filed 04/16/19 Page 222 of 230




CWASHAR0000967
      Case 2:18-cv-01115-RSL Document 179-6 Filed 04/16/19 Page 223 of 230




CWASHAR0000968
      Case 2:18-cv-01115-RSL Document 179-6 Filed 04/16/19 Page 224 of 230




CWASHAR0000969
      Case 2:18-cv-01115-RSL Document 179-6 Filed 04/16/19 Page 225 of 230




CWASHAR0000970
      Case 2:18-cv-01115-RSL Document 179-6 Filed 04/16/19 Page 226 of 230




CWASHAR0000971
      Case 2:18-cv-01115-RSL Document 179-6 Filed 04/16/19 Page 227 of 230




CWASHAR0000972
      Case 2:18-cv-01115-RSL Document 179-6 Filed 04/16/19 Page 228 of 230




CWASHAR0000973
      Case 2:18-cv-01115-RSL Document 179-6 Filed 04/16/19 Page 229 of 230




CWASHAR0000974
      Case 2:18-cv-01115-RSL Document 179-6 Filed 04/16/19 Page 230 of 230




CWASHAR0000975
